DETAILED ACTION
Response to Amendment
The Amendment filed 11 October 2022 has been entered.  Claims 1-7 and 9-11 remain pending in the application.  Claim 8 has been incorporated into claim 1 and canceled.  Applicant’s Amendments to the Specification and Claims have overcome the Objections previously set forth in the Non-Final Office Action mailed 10 June 2022. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 and 9-11 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites “wherein the fluid loss control agent has an extent of crosslinking that is selected so that the fluid loss control agent has a viscosity that is within a peak viscosity response of a viscosity response curve.”  Each of “peak viscosity response” and “viscosity response curve” raise issues.
First, regarding “peak viscosity response,” the Office recognizes that, in the Specification, Applicant states: 
“ln one or more embodiments, the peak viscosity response may be defined as the amount of crosslinker that correlates to the peak amount plus or minus the amount of crosslinker that correlates to up to 75% of the area under the viscosity response curve that terminates upon reaching substantially zero slope. In more particular embodiments, the amount of crosslinker may be that which correlates to within 50%, or in some embodiments 25%, of the area under the viscosity response curve” ([0023]) and 

“In one or more embodiments, the peak viscosity response may be expressed as the amount of crosslinker that correlates to the peak amount plus or minus the amount of crosslinker that correlates to 1.5 standard deviations from the peak amount. In more particular embodiments, the amount of crosslinker correlates to the peak amount plus or minus the amount of crosslinker that correlates to 1.0 standard deviations from the peak amount or from 0.5 standard deviations in even more particular embodiments. Further, in one or more embodiments, the peak viscosity response may be expressed as the amount of crosslinker that correlates to the peak amount plus or minus 50% of the peak amount. In more particular embodiments, the amount of crosslinker is the peak amount plus or minus 30% or 20% of the peak amount. Further, based on the above, one of ordinary skill in the art would appreciate that the breadth of the amount of crosslinker (and selection of amount of crosslinker) may depend, for example, on the shape of the viscosity response curve and the desired rheological properties for the wellbore fluid and its particular application” ([0024]).  

“May be defined” is not a Special Definition or one that necessarily requires the following statements.  See MPEP 2111.01 Plain Meaning (“To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess”).  The description further confuses the claim scope, because it is unclear which of these definitions or results should be used to assess the “peak viscosity response” of the viscosity response curve.  Applicant has provided multiple possible definitions and thus one of one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, depending on the definition used for the “peak viscosity response,” a same composition may or may not have a viscosity that meets this limitation.  Therefore, the unclear claim scope of “a viscosity that is within a peak viscosity response of the viscosity response curve” renders independent claim 1 Indefinite.
Second, regarding “viscosity response curve,” the Office observes that, in the Specification, Applicant states “For example, in one or more embodiments, the extent of crosslinking in the crosslinked fluid loss control agent may be selected so that the viscosity of fluid loss control agent is within a peak viscosity response of the viscosity response curve (created by plotting viscosity as a function of crosslinker under otherwise constant conditions)” ([0024]).  
While there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (encompassing all possible viscosity response curves) but the disclosure only describes a narrow Species (specifically, a viscosity response curve formed by plotting viscosity as a function of crosslinker under otherwise constant conditions) with no evidence that the Genus is contemplated.  For example, this covers viscosity response curves under variable conditions (e.g., under changing pH, salinity, TDS, etc.), and these other conditions are well-known in the art to also affect viscosity for a given amount of crosslinker.  For example, the reference to Funkhouser (2010/0048430) (cited by Applicant) provides evidence of these well-known effects, stating “a pH in the range of 3 to 5 may be most desirable for maximizing the viscosity of the crosslinked fluid” ([0028]).  Accordingly, this limitation lacks an adequate Written Description for its full scope.
Applicant may note that such alternate curves broadly encompassed by the Genus may present as unimodal or multimodal responses, further complicating this deficiency.  For example, if an alternate curve includes a multimodal distribution with equal peaks, there would also be multiple “peak viscosity amounts”/“peak amounts,” rendering the claim scope further Indefinite.  In contrast, the disclosed viscosity response curve specifically “created by plotting viscosity as a function of crosslinker under otherwise constant conditions” would necessarily have only one peak viscosity amount.  However, as claimed, this encompasses both unimodal and multimodal responses.
Therefore, independent claim 1 also lacks an adequate Written Description as currently written. 
Claims 2-7 and 9-11 are rejected by dependency, also failing to limit the claim scope in a Definite manner commensurate with the Written Description.  Although claim 11 provides a specific “peak viscosity response,” claim 11 still fails to remedy the above deficiencies for “viscosity response curve.”
For examination purposes, claims will be read as though independent claim 1 incorporates claim 11 and the disclosed “viscosity response curve” from [0024]:
“1. (currently amended) A wellbore fluid, comprising: 
a base fluid; and 
a crosslinked and branched polymeric fluid loss control agent formed from at least an acrylamide monomer and a sulfonated anionic monomer; 
wherein the fluid loss control agent has an extent of crosslinking that is selected so that the fluid loss control agent has a viscosity that is within a peak viscosity response of a viscosity response curve, wherein the peak viscosity response is defined as having an amount of crosslinker that correlates to the peak viscosity amount plus or minus the amount of crosslinker that correlates to up to 75% of the area under the viscosity response curve, and wherein the viscosity response curve for the crosslinked and branched polymeric fluid loss control agent is determined by plotting viscosity as a function of crosslinker under otherwise constant conditions; 
wherein the fluid loss control agent is present in the wellbore fluid at a concentration of about 0.5 to 15 lb/bbl.”

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being Enabling for:
“wherein the fluid loss control agent has a percentage of intermolecular crosslinking that ranges from 0.25% to 10%,” thus providing the effects of claims 6 and 7, 
does not reasonably provide Enablement for:
every means that provides the effects of claims 6 and 7.  
The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 6 recites “wherein the wellbore fluid exhibits low end rheology that does not deviate by more than 30 percent under a temperature up to 300 °F when compared to low end rheology of the fluid at temperatures below about 250 °F.”  Claim 7 recites “wherein after aging the wellbore fluid for at least 5 days at a temperature of at least 300 °F, the rheology of the wellbore fluid at 3 rpm, when tested at 120 °F, is at least 5.”
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the Undue Experimentation factors of (A) breadth of claims; (B) nature of invention; (C) state of prior art; (E) level of predictability; (F) direction provided; and (H) quantity of experimentation required do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope.  That is, 2.5 of the Wands factors support Enablement, while 5.5 factors do not support Enablement, two of which relate directly to the current claim scope (A/H).  
Therefore, there exists a Scope of Enablement deficiency for claims 6 and 7.
The Office recognizes that, in the Specification, it appears Applicant discloses the effects in claims 6 and 7 to the degree of intermolecular crosslinking ([0023]-[0026]).  
For examination purposes, claims 6 and 7 will be read as though dependent from claim 9 instead of independent claim 1.  If there are other critical features required for providing the properties claimed in claims 6 and 7 (e.g., the concentration of crosslinked and branched polymeric fluid loss agent; the average molecular weight; and/or the ratio of acrylamide monomer to sulfonated anionic monomer; etc.), Applicant must enter these elements into the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Wuthrich (2014/0158355) (cited previously). 
Regarding independent claim 1 (and claim 11), Wuthrich discloses A wellbore fluid (abstract “a suspension fluid comprising a crosslinked synthetic polymer gel formulation”), comprising: 
a base fluid (e.g., [0044] “in water”); and 
a crosslinked and branched polymeric fluid loss control agent (e.g., [0049] “the crosslinked synthetic polymer gels as disclosed herein can be used in a method of water blocking or water shutoff”) formed from at least an acrylamide monomer ([0044] “such crosslinked base polymers can be obtained by radical polymerization of monomers such as, but not limited to, acrylamide”) and a sulfonated anionic monomer ([0044] “acrylamidomethylpropane sulfonic acid and the salts thereof, and other vinyl … sulfonic acids and their salts”); 
wherein the fluid loss control agent has an extent of crosslinking that is selected so that the fluid loss control agent has a viscosity that is within a peak viscosity response of a viscosity response curve, wherein the peak viscosity response is defined as having an amount of crosslinker that correlates to the peak viscosity amount plus or minus the amount of crosslinker that correlates to up to 75% of the area under the viscosity response curve, and wherein the viscosity response curve for the crosslinked and branched polymeric fluid loss control agent is determined by plotting viscosity as a function of crosslinker under otherwise constant conditions ([0107] “The table shows how the viscosity of the solutions can be controlled by the amount of crosslinker introduced in the reactions. The viscosity of the solutions increases with concentration of crosslinker but they reach a maximum. Further increasing of the amount of crosslinker forms solutions with lower viscosity due to the formation of crosslinked particles”; notice in Table 18, the peak viscosity appears to be ~242 cP at an extent of crosslinking of 0.3 meq of methylene bisacrylamide).
Regarding the 0.5-15 lb/bbl concentration, Wuthrich discloses “In embodiments, the synthetic base polymer concentration in the fluid is 0.2 wt % to 0.8 wt % of the total fluid, and preferably 0.25 wt % to 0.4 wt %” ([0037]).  This disclosure is stated in the section for a different embodiment in Wuthrich, but it appears generally applicable to the rest of Wuthrich.
The Office observes that 0.2-0.8 wt% is ~0.7-2.8 lb/bbl.  Although silent to the concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wuthrich to include wherein the fluid loss control agent is present in the wellbore fluid at a concentration of about 0.5 to 15 lb/bbl, in order to provide an amount of base polymer in the same general conditions as disclosed by Wuthrich.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Although not required to render obvious this limitation as above, the Office further observes that Wuthrich at [0037] further states “In embodiments, the synthetic base polymer concentration in the fluid is 0.2 wt % to 0.8 wt % of the total fluid … the crosslinker concentration is 0.01 wt % to 0.5 wt % of total fluid” ([0037]).  0.2-0.8 wt% base polymer + 0.01-0.5 wt% crosslinker = 0.21-1.3 wt% crosslinked synthetic polymer (CSP).  Thus, this appears to moreover teach:
            
                
                    
                        0.21
                         
                        t
                        o
                         
                        1.3
                         
                        w
                        t
                        %
                         
                        C
                        S
                        P
                    
                    
                        100
                         
                        w
                        t
                        %
                         
                        t
                        o
                        t
                        a
                        l
                         
                        f
                        l
                        u
                        i
                        d
                    
                
                ×
                
                    
                        8.345
                         
                        l
                        b
                        s
                         
                        w
                        a
                        t
                        e
                        r
                    
                    
                        g
                        a
                        l
                         
                        w
                        a
                        t
                        e
                        r
                    
                
                ×
                
                    
                        42
                         
                        g
                        a
                        l
                    
                    
                        b
                        b
                        l
                    
                
                =
                0.74
                 
                t
                o
                 
                4.6
                 
                l
                b
                s
                 
                C
                S
                P
                 
                p
                e
                r
                 
                b
                b
                l
                 
                t
                o
                t
                a
                l
                 
                f
                l
                u
                i
                d
                .
            
        
Regarding “fluid loss control,” the Office observes that this appears to be merely a statement of intended use and does not actually provide any structural limitations on the agent.  Accordingly, Wuthrich provides this by virtue of providing a crosslinked and branched polymer of acrylamide and sulfonate anionic monomer, as claimed, especially if used for “water blocking or water shutoff” ([0049]). 
Regarding claims 2 and 3, Wuthrich discloses “In embodiments, such crosslinked base polymers can be obtained by radical polymerization of monomers such as, but not limited to, acrylamide, methacrylamide, acrylic acid and the salts thereof, methacrylic acid and the salts thereof, acrylamidomethylpropane sulfonic acid and the salts thereof, and other vinyl carboxylic or sulfonic acids and their salts, and amine monomers selected from the group consisting of methacrylamidopropyltrimethylamine, acrylamidopropyltrimethylamine, acryloyloxyhydroxypropyltrimethylamine, methacryloyloxyhydroxypropyltrimethylamine, acryloyloxyethyltrimethylamine, methacryloyloxyethyltrimethylamine and their salts, diallyldimethylammonium chloride or sulfate, diacetone acrylamide, N-alkyl substituted acrylamides, and alkoxylated (meth)acrylates” ([0044]).  Accordingly, Wuthrich discloses:
(claim 2) wherein the acrylamide monomer is at least one selected from unsubstituted acrylamide, alkylacrylamides, N-methylol acrylamide, N-isopropyl acrylamide, diacetone-acrylamide, N-alkyl acrylamide, where alkyl is C1 to C14, N,N-dialkyl acrylamides, where alkyl is C1 to C14, and N-cycloalkane acrylamides; and/or
(claim 3) wherein the sulfonated anionic monomer is selected from 2-acrylamide-2-methyl-propanesulfonic acid, vinyl sulfonate, and styrene sulfonic acid.
Even if it were somehow found that Wuthrich fails to anticipate these selections of monomers per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wuthrich to select acrylamide, methacrylamide, AMPS, vinyl sulfonate, etc., in order to provide a specific crosslinked base polymer within the general conditions disclosed by Wuthrich.
Regarding claim 4, Wuthrich discloses wherein the fluid loss control agent contains covalent intermolecular crosslinking ([0044] “The crosslinking can be obtained by introducing in the formulation monomers with more than one reactive group such as methylene bisacrylamide, polyethylene glycol diacrylate and dimethacrylates, etc”; see also [0105]-[0107], crosslinking with methylene bisacrylamide, which is covalent).
Regarding claim 5, Wuthrich discloses “As previously disclosed, partially-hydrolyzed polyacrylamide can be crosslinked with glyoxal to form a viscous gel. However, as the gel temperature increases above 200°F the crosslinked gel becomes unstable. Without being bound by theory, this appears to occur because, as the crosslink reverses or breaks, the glyoxal species can be consumed by a side reaction, preventing the crosslink bond from reforming. As a result the partially-hydrolyzed polyacrylamide/glyoxal gel loses viscosity rapidly at the temperatures of 220 to 300°F. It has been unexpectedly discovered that a synergistic combination of dialdehyde and organometallic crosslinkers for a synthetic base polymer/dialdehyde system can be used to make a gel that is more stable to elevated temperature conditions compared to either crosslinker used alone” ([0030]).  “Elevated temperature conditions” appears to refer to the 220 to 300°F range being contrasted.
This disclosure is stated in the section for a different embodiment in Wuthrich, but it appears generally applicable to the rest of Wuthrich.  Accordingly, it appears Wuthrich also discloses wherein the wellbore fluid exhibits temperature stability up to 300 °F.
Alternatively, even if it is found that Wuthrich fails to disclose this per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wuthrich to include temperature stability up to 300°F, in order to “make a gel that is more stable to elevated temperature conditions” such as by adding dialdehyde and organometallic crosslinkers to the methylene bisacrylamide.
Regarding claims 6, 7, and 9, Wuthrich discloses a peak viscosity at 0.3 meq methylene bisacrylamide for an acrylamide/acrylic acid polymer (Table 18 and [0105]-[0107]), which appears to be 0.03% intermolecular crosslinking.
Nevertheless, Wuthrich also teaches “In embodiments, the synthetic base polymer concentration in the fluid is 0.2 wt % to 0.8 wt % of the total fluid, and preferably 0.25 wt % to 0.4 wt %; the crosslinker concentration is 0.01 wt % to 0.5 wt % of total fluid, and preferably 0.03 wt % to 0.15 wt %” ([0037]).  This disclosure is stated in the section for a different embodiment in Wuthrich, but it appears generally applicable to the rest of Wuthrich.
Although silent to the percentage intermolecular crosslinking range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wuthrich to include (claim 9) wherein the fluid loss control agent has a percentage of intermolecular crosslinking that ranges from 0.25 to 10%, in order to provide amounts of base polymer and crosslinker in the same general conditions as disclosed by Wuthrich.  For example, the range of 0.01-0.5 wt% crosslinker to 0.2-0.8 wt% polymer appears to generally cover the range of 0.25-10% intermolecular crosslinking.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  
As in Claim Rejections - 35 USC § 112, claims 6 and 7 will be read as though providing 0.25-10% intermolecular crosslinking also provides these effects.  Accordingly, this would also provide:
(claim 6) wherein the wellbore fluid exhibits low end rheology that does not deviate by more than 30 percent under a temperature up to 300 °F when compared to low end rheology of the fluid at temperatures below about 250 °F; and/or
(claim 7) wherein after aging the wellbore fluid for at least 5 days at a temperature of at least 300 °F, the rheology of the wellbore fluid at 3 rpm, when tested at 120 °F, is at least 5.
Regarding claim 10, Wuthrich discloses 130.78 g acrylamide monomer and 7.37 g acrylic acid monomer (Table 18 and [0105]-[0107]).  Acrylamide is 71.08 g/mol and acrylic acid is 72.06 g/mol, so this appears to disclose 1.84 mol acrylamide vs. 0.10 mol acrylic acid, or a ~18:1 ratio.
Nevertheless, for this embodiment, Wuthrich more generally discloses “In embodiments, such crosslinked base polymers can be obtained by radical polymerization of monomers such as, but not limited to, acrylamide, methacrylamide, acrylic acid and the salts thereof, methacrylic acid and the salts thereof, acrylamidomethylpropane sulfonic acid and the salts thereof, and other vinyl carboxylic or sulfonic acids and their salts, and amine monomers selected from the group consisting of methacrylamidopropyltrimethylamine, acrylamidopropyltrimethylamine, acryloyloxyhydroxypropyltrimethylamine, methacryloyloxyhydroxypropyltrimethylamine, acryloyloxyethyltrimethylamine, methacryloyloxyethyltrimethylamine and their salts, diallyldimethylammonium chloride or sulfate, diacetone acrylamide, N-alkyl substituted acrylamides, and alkoxylated (meth)acrylates” ([0044]), and such a description would presumably include, e.g., a 1:1 ratio of any two monomers in making such polymers.
Although silent to the ratio of monomers as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wuthrich to include wherein the ratio of acrylamide monomer to sulfonated anionic monomer is between about 0.5:1 to 10:1, in order to provide ordinary amounts of two monomers to make up a copolymer of two monomers.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/652,393 (also US Publication 2020/0299565; sharing Inventor Panamarathupalayam).
This is a provisional nonstatutory double patenting rejection.
Regarding claims 1-7 and 9-11, these correspond to 16/652,393 claim 5 (especially with claim 12), as well as claims 1-15.  Although these claims are currently withdrawn in 16/652,393, they nevertheless present Double Patenting issues unless they are canceled.
The Office recognizes that 16/652,393 appears to have a later effective filing date than the current Application.  Accordingly, this Double Patenting rejection may be reconsidered prior to Allowance.

Response to Arguments
Applicant's arguments filed 11 October 2022 with respect to claims rejected under 35 USC § 112 have been fully considered but they are not persuasive. 
In Applicant’s arguments, regarding 112(a) Written Description for “viscosity response curve,” Applicant merely cites [0023] but fails to actually address the substance of the Office’s rejection (p.6).  Accordingly, this cannot be persuasive.
Fundamentally, Applicant must explain how the current claims do not lack an adequate Written Description on the basis that: (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.  Specifically, “viscosity response curve” encompasses many possible types of viscosity response curves, but Applicant has only disclosed a viscosity response curve which is “created by plotting viscosity as a function of crosslinker under otherwise constant conditions.”  Absent substantive rebuttal of these points, it is hard to see why the claims would not lack an adequate Written Description for their full scope.
In Applicant’s arguments, regarding 112(b) Indefiniteness for “peak viscosity response,” Applicant states “Paragraph [0023] and claim 11 clearly states the peak viscosity response may be defined as the amount of crosslinker that correlates to the peak amount plus or minus the amount of crosslinker that correlates to up to 75% of the area under the viscosity response curve that terminates upon reaching substantially zero slope,” concluding that “one skilled in the art would consider Applicant's intent to illustrate a range that correlates to up to 75% of the area under the viscosity response curve” (p.7).
However, Applicant’s “intent to illustrate” a claim scope is improper for “particularly pointing out and distinctly claiming” the subject matter.  “May be defined” is not a Special Definition or one that necessarily requires the following statements.  See MPEP 2111.01 Plain Meaning (“To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess”).  This does not clearly set forth the boundaries, because it merely “may be defined” as having these limitations, which also means it “may be defined” as not having these limitations.  The claim scope is simply not clear.
Furthermore, it is improper to import limitations from the Specification into the claims.  See MPEP 2111.01 Plain Meaning; II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION.
Accordingly, this argument is not persuasive.
Finally, Applicant points to the Amendment inserting “wherein the fluid loss control agent is present in the wellbore fluid at a concentration of about 0.5 to 15 lb/bbl” (p.7).  However, Applicant should note that this fluid loss control agent concentration range has nothing to do with the fluid loss control agent’s extent of crosslinking that is selected for a viscosity within the peak viscosity response of its viscosity response curve.

Applicant's arguments with respect to claims rejected under 35 USC § 103 have been fully considered but they are not persuasive. 
In Applicant’s argument, Applicant merely points to the limitations in the claims but does not actually describe how Wuthrich fails to disclose or teach these limitations (p.9).
Accordingly, this argument cannot be persuasive.

Applicant has not provided any arguments regarding the 112(a) Scope of Enablement rejections of claims 6 and 7 or the Double Patenting rejections over 16/652,393.  Accordingly, these are maintained.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674